Title: William Cranch to Abigail Adams, 8 May 1798
From: Cranch, William
To: Adams, Abigail


          
            My dear Madam
            Annapolis May 8th. 1798
          
          It has not been from want of the most affectionate Respect that I have suffer’d your kind letter by Mr. White to remain so long unanswer’d. The sickness and death of a late worthy friend of mine, Mr. James Cook of Georgetown, and the business which has fallen into my hands in Consequence of that Event, have occupied my whole attention and must be my apology. Mr. Cook was about my Age, and was the only native young man of this Country with whom I had form’d any degree of friendship. He was Nephew to Mr. Joshua Johnson, and to the late Govr. Johnson, and of Course his Connexions were extensive and respectable. His great industry fidelity and attention to Business, without any very Briliant talents had thrown an uncommon share of business into his hands, & he was in a fair way of making a rapid fortune. His fees for the last year could not have been less than 3 or 4 thousand dollars. Two days after his Death I call’d on Mr. Johnson to pay my respects, which a variety of accidents had obliged me to delay till that time— On mention of the death of Mr. Cook, Mr. Johnson said he did not know, among all his acquaintance any suitable person to supply his place. Mr. Ray, who was present, mentioned my intention of immediately taking an office in Georgetown, to which Mr. Johnson replied that it was a very good opening, But that I must move into Georgetown, if I expected to get any of the Business. Nothing more pass’d at that time, but on the next day Mr. & Mrs. Johnson came to my house— Mr. Johnson took me out to walk, and then told me he had come on purpose to ask me whether I had determined to move into Georgetown. I told him I had, provided I should go with the full approbation of Mr. Cooks friends, & that I had sent an express to Govr. Johnson & Mr. Thos. Cook, with letters to them on the subject. He then said he came to tell me that no time was to be lost, but I must go into town instantly, & that if I did so he would put all his business into my hands, which was considerable—that he consider’d our families as connected, and that it was his wish to see me succeed in my profession, and at the same time brought me an Account to be put in suit upon immediately.— I mention these things to shew how friendly Mr. Johnson has been & because it is undoubtedly oweing to your friendly kind representations, that he has taken an interest in my affairs. As soon as Mr. Thos. Cook came into town, I found him very

well disposed to assist my views, and I instantly agreed to take the office his Brother lately occupied and to purchase his Library and office furniture, and he agreed to get me as much of his late Brothers Business as he could, and that I should take the general Charge of all his unfinished Business. In Consequence of this I took immediate possession of the office and wrote circular letters to the principle Clients of Mr. Cook, informing them of his death and assuring them that their Business should not be neglected and that if they thought proper to continue it under my Care it should be attended to with diligence & fidelity. By these means I have secured a considerable part of the Business, and there will be a good deal more which will devolve to me in Consequence of the Clients not employing any one else. As soon as I return from Court I shall move my family into Georgetown.— Mr. Cooks Law-Library, consisting of 322 volumes mostly folio’s, is as good as any, if not the best, in the state. It was collected by Govr. Johnson, and has been considerably augmented by Mr. Cook. It cost me only $500, and is paid for, by Mr. Ray’s notes, who owed me that sum, so that if Mr. Ray pay’s his notes, which he is abundantly able to do, I shall be totally exonerated. I have taken an Account of the first Cost of the Books in London 30 years ago, by a Catalogue in my possession and find it to amount to upwards of $900. In consequence of my purchasing the library entire, I have duplicates of several books, which I can easily dispose of.— This with what I purchased in Philadelphia, will make a very complete Library, and put me on an equality in that respect with my Brethren at the Bar. A few months ago Mr. Luther Martin the Attorney Genl. of this State, appointed Mr. Cook prosecutor for the State in the County Courts of Montgomery and Frederick. The Emoluments of the office were considerable, perhaps a thousand dollars per Annum. I have had some acquaintance with Mr. Martin & he has discover’d a good Disposition towards me;— One of my motives for wishing a letter from the President to Mr. Carroll, was, that it is possible through him my name might be mentioned to Mr. Martin, in a general way; such as to say he should be glad Mr. M, would give me such Countenance & support at the Bar as he should find me to deserve; or something of that kind not looking too particular.— and that Mr. M. may know something of my Connexions Education & habits of life, & that he may know I have removed out of Prince Georges County into Montgomery County, & have taken Mr. Cooks office & business &c.— As the President is not personally acquainted with Mr. Martin, I am obliged to try this roundabout way.—
          
          I am much obliged to you for the pamphlets you was so kind as to send me by Mr. White.— Peter’s Judge afforded us a good deal of Amusement. The promptness which the President display’d in sending to Congress the Instructions and dispatches, & the public disclosure of their Contents, have silenced the voice of faction, every where, but in Congress, and have excited an Enthusiasm in favour of the measures of Administration, and indignation against France.
          I am delighted with the manners of Mrs. Johnson. So much spirit and so much gentleness are rarely united. Mr. Johnson seems cool, collected, and decided—a most valuable friend or a dreadful Enemy— I hope to know him only as the former.
          Mrs. Cranch and her Children were well this morning. Richd. was inoculated for the small pox about 4 days ago, and it seems to have taken well, but he is going to have more teeth, which I am fearful may render the Disease troublesome.
          I know not what to think of my father’s selling his farm. It seemd to be a comfort to him, and a kind of security from absolute want, the loss of which I am afraid will [. . .] him anxious.— I have not yet written [to my] Parents respecting my late movements [be]cause I wish’d in some measure to ascertain the degree of Influence they might be expected to have upon my Affairs. It will give them great pleasure to know that my prospects brighten, and that I have purchased & paid for so good a library.
          I am sorry to hear that your son T. B. A, & Mrs. J. Q. A. have been ill. Mrs. Johnson is very anxious to receive letters from her daughter.—
          I am, Dear Madam, most respectfully and / affectionately your obliged Nephew
          
            W. Cranch.
          
        